Citation Nr: 1815260	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  12-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1956 to August 1960 and from September 1960 to October 1975, including service in the Republic of Vietnam. The Veteran's awards included the Combat Action Ribbon, Bronze Star Medal with Combat V device, and Navy Commendation Medal with Combat V device. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part, denied the service connection claim for a skin disorder, claimed as skin cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The issue of entitlement to service connection for a breathing disorder, to include as due to skin cancer surgeries has been raised by the record in a May 2016 appellate brief.  It appears that the Veteran intends to file a claim, but has not submitted the appropriate application.  The necessary application should be provided to the Veteran regarding his intention to file a claim.


FINDINGS OF FACT

1.  A September 2017 rating decision granted service connection for scar residuals of the head, face, and neck due to basal cell carcinoma.

2.  There are no appeals with issues of law currently pending on appeal.


CONCLUSION OF LAW

The issue of entitlement to service connection for a skin disability, to include as due to herbicide exposure, has been granted and no allegation of error of fact or law remains.  38 U.S.C. 7105 (d)(5) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a skin condition.  The Veteran is currently service connected for scar residuals of the head, face, and neck due to basal cell carcinoma.  In the January 2018 supplemental statement of the case the RO indicated that the Veteran's claim for a skin disability has been granted.  There are no other pending issues on appeal.  Therefore, the Board concludes that no allegation of fact or law remains as to this issue.

In the absence of such assertions, the Veteran's appeal should be dismissed. 38 U.S.C. § 7105 (d)(5) (2012).


ORDER

The appeal is dismissed.



____________________________________________
Harvey Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


